Exhibit 99.11 LIMITED PARTNERSHIP AGREEMENT OF BI HOLDINGS, L.P. Dated as of October 31, 2008 THE LIMITED PARTNERSHIP INTERESTS OF BI HOLDINGS, L.P. HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), THE SECURITIES LAWS OF ANY STATE OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND THOSE LAWS.THE INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY, AND NEITHER THE INTERESTS NOR ANY PART THEREOF MAY BE OFFERED FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME EXCEPT IN COMPLIANCE WITH (I) THE ACT, ANY APPLICABLE STATE SECURITIES LAWS AND ANY OTHER APPLICABLE SECURITIES LAWS AND (II) THE TERMS AND CONDITIONS OF THIS AGREEMENT.THE INTERESTS WILL NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH THOSE LAWS AND THIS AGREEMENT. TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 ARTICLE II GENERAL PROVISIONS 5 SECTION 2.01 Formation 5 SECTION 2.02 Name 5 SECTION 2.03 Organizational Certificates and Other Filings. . 5 SECTION 2.04 Principal Place of Business.. 6 SECTION 2.05 Registered Office and Registered Agent. . 6 SECTION 2.06 Fiscal Year 6 SECTION 2.07 Liability of Partners. 6 SECTION 2.08 Purposes 6 SECTION 2.09 Transfer of Limited Partner’s Interest. 7 ARTICLE III MANAGEMENT OF THE FUND 8 SECTION 3.01 Management Generally 8 SECTION 3.02 Powers of the General Partner. 8 SECTION 3.03 Reliance by Third Parties 9 SECTION 3.04 Other Activities of the General Partner. 9 SECTION 3.05 Limitation on Liability. 10 SECTION 3.06 Indemnification. 11 SECTION 3.07 Expenses 12 ARTICLE IV CAPITAL CONTRIBUTIONS, CAPITAL ACCOUNTS AND ALLOCATIONS 12 SECTION 4.01 Capital Contributions. 12 SECTION 4.02 Capital Accounts and Tax Accounts. 13 SECTION 4.03 Partnership Percentages 13 SECTION 4.04 Allocation of Net Capital Appreciation or Net Capital Depreciation; Performance Allocation. 14 SECTION 4.05 Tax Account Allocations 15 SECTION 4.06 Changes of Interest 15 SECTION 4.07 Valuation of Assets 16 SECTION 4.08 Liabilities. 16 SECTION 4.09 Determination by the General Partner of Certain Matters 16 ARTICLE V WITHDRAWALS AND DISTRIBUTIONS 16 SECTION 5.01 Withdrawals and Distributions in General. 16 SECTION 5.02 Required Distributions. 17 SECTION 5.03 Method of Distributions 17 i ARTICLE VI ADMISSION OF NEW PARTNERS; CHANGES IN THE GENERAL PARTNER 17 SECTION 6.01 Admission of New Partners 17 SECTION 6.02 Changes in the General Partner. 18 ARTICLE VII WITHDRAWAL, DEATH OR INCOMPETENCY OF PARTNERS 18 SECTION 7.01 Withdrawal, Death, Etc., of Partners. 18 SECTION 7.02 Required Withdrawals of Limited Partners 18 ARTICLE VIII DURATION AND TERMINATION OF THE FUND 19 SECTION 8.01 Duration 19 SECTION 8.02 Termination. 19 SECTION 8.03 Distributions in Cash or in Kind upon Termination 20 SECTION 8.04 Restoration Obligation 20 SECTION 8.05 General Partner Not Liable for Return of Capital Contributions 20 ARTICLE IX TAX RETURNS; REPORTS TO PARTNERS 20 SECTION 9.01 Books and Records 20 SECTION 9.02 Filing of Tax Returns 20 SECTION 9.03 Tax Matters Partner 21 SECTION 9.04 Consistent Reporting 21 SECTION 9.05 Reports to Current Partners. 21 SECTION 9.06 Tax Report to Partners and Former Partners 21 ARTICLE X MISCELLANEOUS 22 SECTION 10.01 Waiver of Partition 22 SECTION 10.02 Power of Attorney 22 SECTION 10.03 General 22 SECTION 10.04 Amendments to Partnership Agreement 22 SECTION 10.05 Governing Law 22 SECTION 10.06 Notices 23 SECTION 10.07 Goodwill 23 SECTION 10.08 Headings 23 SECTION 10.09 Pronouns 23 SECTION 10.10 Arbitration. 23 SECTION 10.11 Publicly Traded Partnership 23 ii LIMITED PARTNERSHIP AGREEMENT OF BI HOLDINGS, L.P. This LIMITED PARTNERSHIP AGREEMENT of BI HOLDINGS, L.P., a Delaware limited partnership (the “Fund” or the “Partnership”), is made as of October 31, 2008, by and among Newcastle Capital Management, L.P. (the “General Partner”), as the general partner of the Fund and the persons designated as limited partners in the records of the Fund and who are signatories hereto or to agreements to be bound hereby (individually, a “Limited Partner” and collectively, the “Limited Partners”). NOW, THEREFORE, for and in consideration of the agreements and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows. STATEMENT OF AGREEMENT ARTICLE I DEFINITIONS For purposes of this Agreement, unless the context otherwise requires: (a)“Affiliate” means, with respect to a Person, any other Person that either directly or indirectly controls, is controlled by or is under common control with the first Person. (b)“Agreement” means this Limited Partnership Agreement, as amended and/or restated from time to time. (c)“Beginning Value” means, with respect to any Fiscal Period, the Ending Value for the immediately preceding Fiscal Period, except that the initial Beginning Value shall be zero. (d)“Capital Account” has the meaning specified in Section 4.02(a). (e)“Carryforward Account” means a memorandum account to be recorded in the books and records of the Partnership with respect to each Limited Partner that has an initial balance of zero and that is adjusted as follows: (1) As of the first day after the close of each Performance Period for such Limited Partner, the balance of the Carryforward Account (a) is increased by the amount, if any, of such Limited Partner’s Negative Performance Change for such Performance Period and (b) is reduced (but not below zero) by the amount, if any, of such Limited Partner’s Positive Performance Change for such Performance Period. (2) As of the close of each Performance Period for such Limited Partner, any positive balance of the Carryforward Account is further adjusted if the Capital Account balance of such Limited Partner has been reduced during such Performance Period as a result of a distribution or a partial withdrawal, by reducing such positive balance (but not below zero) by an amount determined by multiplying (a) such positive balance by (b) a fraction, of which (i) the numerator is equal to the amount so distributed or withdrawn, and (ii) the denominator is equal to the balance of such Limited Partner’s Capital Account immediately before giving effect to such distribution or withdrawal. (f)“Code” means the
